I concur in the result. I agree with the dissent that the state legislative council created by chapter 36, Laws of 1947, is either an interim legislative committee or a council. I also agree with the dissent that, under our constitutional provision limiting the legislature to a sixty-day session, there can be no valid interim committee.
I further agree with the dissent that membership on the state legislative council is a newly created office; however, I do not believe that it is a civil office within the purview of our constitutional provision prohibiting appointment of a member of the legislature
". . . to any civil office in the state which shall have been created, or the emoluments of which shall have been increased, during the term for which he was elected."
The council can do nothing but investigate, report, and recommend. As the majority says, it is not engaged in making laws, executing them, or administering them.
However, I disagree with the majority in its conclusion that membership on the industrial code commission, involved in Stateex rel. French v. Clausen, 107 Wn. 667, 182 P. 610, can be distinguished from membership on the state legislative council. It is my belief that the decision in that case was wrong and should be overruled. *Page 93